PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Clearpath Robotics Inc.
Application No. 16/248,944
Filed: 16 Jan 2019
For: SYSTEMS AND METHODS FOR EXECUTING A TASK WITH AN UNMANNED VEHICLE
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the renewed petition under 37 CFR 1.78(c) and 37 CFR 1.78(e) filed July 5, 2022; to accept unintentionally delayed claims under 35 U.S.C. 119(e) and 35 U.S.C. 120 for the benefit of prior-filed provisional and nonprovisional applications as included in the concurrently filed corrected Application Data Sheet (ADS).

The petition under 37 CFR 1.78(c) and 37 CFR 1.78(e) is DISMISSED. 

If the reference required by 35 U.S.C. 119(e) and 35 U.S.C. 120 and 37 CFR 1.78(a)(3) and 37 CFR 1.78(d)(2) is presented after the time period provided by 37 CFR 1.78(a)(4) and 37 CFR 1.78(d)(3), the claim under 35 U.S.C. 119(e) and 35 U.S.C. 120 for the benefit of a prior-filed provisional and nonprovisional applications may be accepted if the reference required by 37 CFR 1.78(a)(3) and 37 CFR 1.78(d)(2) was unintentionally delayed. 

A petition to accept an unintentionally delayed claim under 35 U.S.C. 119(e) and 35 U.S.C. 120 for the benefit of prior-filed provisional and nonprovisional applications must be accompanied by the following:

The reference required by 35 U.S.C. 119(e) and 35 U.S.C. 120 and 37 CFR 1.78(a)(3) and 37 CFR 1.78(d)(2) to the prior-filed applications, unless previously submitted. The reference must be included in an application data sheet (§ 1.76(b)(5));
The petition fee as set forth in § 1.17(m); and
A statement that the entire delay between the date the benefit claim was due under 37 CFR 1.78(a)(4) and 37 CFR 1.78(d)(3) and the date the benefit claim was filed was unintentional. The Director may require additional information where there is a question whether the delay was unintentional.

In addition to the petition under 37 CFR 1.78 and the corrected ADS to add a benefit claim, it may be necessary for an applicant to file a request for continued examination (RCE) under 37 CFR 1.114 if the application is under a final rejection (see MPEP § 706.07(h)). An ADS filed after final rejection is not entered as a matter of right unless approved by the examiner.

In this case, applicant submitted the present renewed petition under 37 CFR 1.78 and a corrected ADS on July 5, 2022, after the mailing of the final Office action on June 29, 2022. The corrected ADS filed after a final rejection will not be entered as a matter of right unless approved by the examiner. After consulting with the examiner of record, the examiner determined that it is necessary for applicant to file an RCE with an RCE fee for entry of the corrected ADS filed July 5, 2022, containing the benefit claims to the prior-filed applications.1 Therefore, the submission of an RCE and RCE fee, with a renewed petition under 37 CFR 1.78(c) and 37 CFR 1.78(e), are required as a condition for acceptance of the delayed benefit claims. No additional petition fee is necessary for filing a renewed petition under 37 CFR 1.78(c) and 37 CFR 1.78(e) in this application.

In addition, the Office is interpreting applicants’ statement in the present petition that “the entire delay was unintentional” to mean the statement required by 37 CFR 1.78(c)(3) and 37 CFR 1.78(e)(3) (i.e.,  The entire delay between the date the benefit claim was due under 37 CFR 1.78(a)(4) and 37 CFR 1.78(d)(3) and the date the benefit claim was filed was unintentional). 

A copy of the most recent corrected filing receipt, which appropriately states: “Domestic Applications for which benefit is claimed – None,” is enclosed with this decision.

Further correspondence with respect to this matter should be sent by one of the following 
mediums:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			40l Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			Attention:  Office of Petitions

By Internet:		EFS-Web2

Any questions concerning this matter may be directed to the undersigned at (571) 272-3211. 

/CHRISTINA TARTERA DONNELL/Attorney Advisor, OPET                                                                                                                                                                                                        
Enclosure: Corrected Filing Receipt



    
        
            
        
            
    

    
        1 The examiner stated that, “Since the ADS changes the effective filing date of the application, this will not be entered/approved by the examiner since it affects the search of the application.”
        
        2 Applicant may contact the undersigned after filing the renewed petition under 37 CFR 1.78 via EFS-Web for prompt action in deciding the petition. No additional petition fee is required.